Citation Nr: 1710902	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-36 489	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and dyspepsia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether severance of service connection for bilateral pes cavus is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997 and from March 1999 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Des Moines, Iowa RO has jurisdiction of the claims file.  

The Veteran testified at a Travel Board hearing in April 2014.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in November 2014 and May 2016.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  No SSA records are associated with the claims file, although the file contains notice that the Veteran applied for benefits, specifically a November 2016 statement from the vocational rehabilitation counselor.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

In February 2017 the Veteran filed a Notice of Disagreement with a rating decision severing service connection for bilateral pes planus.  In March 2017 the Veteran filed a Notice of Disagreement with a rating decision that denied entitlement to TDIU.  No Statement of the Case (SOC) has been issued and the appeals are remanded to issue a SOC.  See 38 C.F.R. § 19.9(c) (2016); Manlincon v West, 21 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding SSA records, to include any decisions and treatment records used during the process.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2. The RO must issue a Statement of the Case and notification of the Veteran's appellate rights on the issues of whether service connection should be severed for bilateral pes cavus, and the issue of entitlement to TDIU.  See 38 C.F.R. §§ 19.29, 19.30 (2016).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016). If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




